NO. 12-03-00443-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

HEALTHCARE CABLE SYSTEMS, INC.,§
		APPEAL FROM THE 188TH
APPELLANT


V.§
		JUDICIAL DISTRICT COURT OF

THE GOOD SHEPHERD HOSPITAL,
INC. d/b/a GOOD SHEPHERD
MEDICAL CENTER,
APPELLEE§
		GREGG COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM

	On February 4, 2004, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 25.1, that the information received in this appeal does not show the jurisdiction of the
court in that the notice of appeal does not include a reference to the date of the final judgment or
other appealable order.  See Tex. R. App. P. 25.1(d) (notice of appeal must state date of judgment
or order appealed from).  On February 23, 2004, Healthcare responded to our notice and requested
that we retain the appeal on our docket.  In support of its request, Healthcare cited Texas Rule of
Appellate Procedure 27 relating to premature filings and stated that the trial court had pending before
it a motion for entry of orders, which was filed on or about January 19, 2004 and should result in a
final judgment.  
	By order dated February 25, 2004, we granted Appellant's motion to retain the appeal. 
However, the order also stated that the appeal would be dismissed for want of jurisdiction if a
supplemental record containing an appealable order were not filed with the clerk of this court on or
before 5:00 p.m. on March 24, 2004.  The deadline has now passed, and we did not receive the
required supplemental record.  Accordingly, the appeal is dismissed for want of jurisdiction.



Opinion delivered March 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


































(PUBLISH)